Citation Nr: 0032265	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  96-38 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder manifested by degenerative joint disease and an 
abnormal sagittal contour.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to May 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In February 1999 and again in February 2000, the Board 
remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was treated during service for upper back 
complaints.  Her current complaints are reasonably related to 
service.  


CONCLUSION OF LAW

A cervical spine disorder manifested by degenerative joint 
disease and an abnormal sagittal contour was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service, and arthritis, if manifested to a compensable degree 
within the first post service year, may be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(a) 23.307, 3.309 
(1999).  

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1997).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded.  

The record shows that the veteran was treated in service for 
back complaints on several occasions.  In  1993, she was 
treated for upper back/trapezius tightness, secondary to 
workplace.  On separation examination in May 1995, she 
reported recurrent back pain since 1992.  

The veteran underwent a VA examination in June 1995, and 
complained of pain along the trapezius muscle, which occurred 
once in a while.  On examination, some tautness of the right 
trapezius muscle was noted.  Examination showed hypertrophied 
muscle of the neck.  It was reported that there was full 
range of motion of the neck; and the diagnosis was, muscular 
pain along the trapezius area, only occasional now, better 
since leaving service, with no functional impediment, with 
some tautness of the right trapezius muscle.   Apparently, no 
X-rays were taken.  

The veteran was examined by VA in August 1999.  The claims 
file was reviewed, and the veteran's military and civilian 
medical histories were noted.   X-ray reports of the cervical 
spine indicated that there were small anterior hypertrophic 
spurs at the C5, and reversal of the normal lordotic curve.  
X-rays of the lumbar spine were noted to be normal.  
Examination of the lumbar spine showed that the veteran had 
no scoliosis, no loss of lumbar lordosis, no abnormal 
kyphosis, and no muscle spasm.  Range of the motion was to 85 
degrees of forward flexion; to 30 degrees of back extension; 
and 35 degrees of lateral rotation, bilaterally.  It was 
noted that there were no complaints of pain with any motion, 
and no evidence of muscle weakness.  There was no tenderness.  
Examination of the thoracic spine showed normal alignment 
with no muscle spasm, weakness or tenderness.  There was 45 
degrees of rotation, right and left.  The cervical spine 
rotated to 90 degrees right and left with neck extension to 
45 degrees and neck flexion to 45 degrees.  Movements 
were without pain.  There was no spasm or tenderness.  Range 
of motion of the shoulders was noted to be full and 
unrestricted with no complaints of pain.  It was noted that 
the veteran had no flare-ups.  The examination diagnoses 
were, cervical pain; thoracic pain; and lumbar pain.  The 
examiner opined that the examination was normal with no 
objective evidence to suggest any abnormality.  It was stated 
that the veteran's symptoms were subjective.  This opinion 
was given prior to the examiner's review of the X-rays.   In 
an August 1999 addendum, the VA examiner noted that he had 
reviewed the X-rays and that all films of the cervical spine, 
thoracic spine and lumbar spine were negative for showing 
evidence of degenerative changes or other bone abnormalities.  
The radiographic reports showed findings of hypertrophic 
spurs (arthritis) and revealed reversal of the normal 
lordotic curve of the cervical spine.  

The veteran underwent a VA examination in March 2000.  It was 
noted that the veteran complained of neck pain and 
interscapular pain.  The examiner stated that the claims file 
had been reviewed in its entirety in preparing the report.  
The veteran's military history was noted, including that the 
veteran complained of upper and low back pain during the 
1990's.  It was noted that the veteran currently complained 
of neck pain and interscapular pain.  Examination showed full 
range of motion of the neck.  It was stated that the veteran 
could put chin to chest, extend to 40 degrees, laterally 
rotate to 35 degrees and laterally bend to 20 degrees.  There 
was no deformity and no visible atrophy.  Tenderness about 
the cervical spinous processes as well as the interscapular 
thoracic and spinous processes as well.  Shoulder range of 
motion was reported to be full with no tenderness or 
weakness.  Motion of the lumbar spine was as follows: 
extension to 20 degrees; flexion to 40 degrees; and lateral 
bending to 20 degrees, without spasm.  X-rays of the lumbar 
spine were unremarkable.  X-rays of the cervical spine showed 
an abnormal sagittal contour, that is, loss of the normal 
lordosis and mildly kyphotic in the mid cervical region.  
Minimal spur formation was noted from the superior aspect of 
the C5 
posteriorly.  The examiner found mild cervical degenerative 
joint disease.  It was reported that this could have various 
origins, reflecting previous trauma incurred both in and 
outside the military and any number of repetitive situations 
which might increase the load on cervical disks.  It was 
noted that there was no documented history of an injury which 
occurred while in the military.  

The examiner opined that based on the evidence, there was 
little to suggest that the veteran sustained injury on insult 
while in the military which may have led to the acceleration 
of cervical disk disease.  It was noted that the veteran had 
an abnormality in contour, but that there appeared to be no 
specific inciting event.  It was stated that therefore it was 
impossible to correlate the presence of the abnormality on 
radiographs with the veteran's military history.  It was 
reported that although the veteran had some cervical and 
interscapular pain, there were no specific findings which 
pointed to the presence of disk herniation or nerve re-
irritation.  It was noted that the veteran did not have 
atrophy, paresis, deformity or limitation in range of motion.  

The Board notes that the veteran complained of neck pain in 
service, and was treated for upper back complaints secondary 
to workplace.  She has continued to complain of upper back 
problems after service.  Recently, X-ray reports have 
confirmed the presence of hypertrophic spurs at the C5 as 
well as an abnormal sagittal contour.  Cervical degenerative 
joint disease has been diagnosed.  It is reasonable to 
conclude that the veteran's current complaints are related to 
her inservice upper back problems.  The Board notes that the 
March 2000 VA examiner has stated that it was impossible to 
correlate the presence of the spine abnormality with the 
veteran's military history and that there was little to 
suggest that the veteran sustained an injury or insult while 
in the military which may have led to the acceleration of 
cervical disk disease.  However, the Board finds that 
implicit in this finding is a determination that a 
relationship with service cannot be entirely ruled out.  
While an injury in service is not documented, the veteran was 
treated for neck pain associated with the work place.  It is 
reasonable to find that repetitive movements associated with 
the veteran's job in service could have contributed to the 
current findings.  Thus, with the resolution of reasonable 
doubt in the favor of the veteran, the Board finds that 
service connection is warranted for a cervical spine disorder 
manifested by degenerative joint disease and an abnormal 
sagittal contour.  


ORDER

Service connection for a cervical spine disorder manifested 
by degenerative joint disease and an abnormal sagittal 
contour is granted.  



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

